      Case 3:17-cr-01872-DMS Document 52 Filed 08/06/20 PageID.236 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                           Case No.: 3:17-cr-1872-DMS
13                                      Plaintiff,
                                                         ORDER DENYING MOTION FOR
14   v.                                                  COMPASSIONATE RELEASE
                                                         UNDER 18 U.S.C. § 3582(c)(1)(A)
15   RAFAEL CONTRERAS,
16                                   Defendant.
17
18         On April 21, 2020, Defendant Rafael Contreras, proceeding pro se, filed a motion
19   for compassionate release under 18 U.S.C. § 3582(c)(1)(A). The United States filed a
20   response in opposition to Defendant’s motion. For the reasons given herein, the Court
21   denies Defendant’s motion.
22                                               I.
23                                       BACKGROUND
24         On July 27, 2017, Defendant Contreras pled guilty to the importation of
25   methamphetamine in violation of 21 U.S.C. §§ 952 and 960. (ECF No. 18). Defendant
26   was sentenced to three years in prison and three years of supervised release. (ECF No. 43).
27   Defendant’s projected release date is December 15, 2020, and his home detention
28   eligibility date is August 29, 2020. (ECF No. 50 at 2).

                                                     1
                                                                                  3:17-cr-1872-DMS
      Case 3:17-cr-01872-DMS Document 52 Filed 08/06/20 PageID.237 Page 2 of 4



 1         In April, Defendant was transferred from FCI Taft to FCI Mendota. (ECF No. 49).
 2   Defendant alleges he is in grave danger of contracting COVID-19 because of this transfer
 3   to the Mendota facility. (Id. at 1). He does not, however, include specific concerns
 4   regarding his physical health or the condition as his new facility.
 5         Based on these allegations, Defendant filed the present motion for compassionate
 6   release under 18 U.S.C. § 3582(c)(1)(A). (Id.). Defendant seeks the modification of his
 7   sentence to supervised release with home confinement. (Id.). The United States opposes
 8   Defendant’s motion. (ECF No. 50).
 9                                               II.
10                                         DISCUSSION
11         In general, a court may not modify a sentence of incarceration once it has been
12   imposed, unless expressly permitted by statute or Rule 35 of the Federal Rules of Criminal
13   Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The First Step Act
14   (“FSA”) expressly permits a court to modify a prison sentence. See Pub. L. 115-391, 132
15   Stat. 5194, 5239 (2018). Among the criminal justice reforms implemented by the FSA,
16   Congress amended 18 U.S.C. § 3582(c)(1)(A) to allow a defendant to move the district
17   court for compassionate release after exhausting the Bureau of Prison (“BOP”) process.
18         Section 3582(c) of Title 18 of the United States Code provides that a district “court
19   may not modify a term of imprisonment once it has been imposed except . . . upon motion
20   of the Director of the Bureau of Prisons, or upon motion of the defendant.” A defendant
21   may bring a § 3582(c) motion only after he has “fully exhausted all administrative rights
22   to appeal a failure of the Bureau of Prisons” to act, or after “the lapse of 30 days from the
23   receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”
24   18 U.S.C. § 3582 (c)(1)(A). Administrative exhaustion is therefore a prerequisite to filing
25   the motion in district court, and “[e]xhaustion occurs when the BOP denies a defendant’s
26   application or lets thirty days pass without responding to it.” United States v. Mondaca,
27   No. 89-cr-0655, 2020 WL 1029024, at *2 (S.D. Cal. Mar. 3, 2020) (quoting Brown v.
28   United States, 411 F. Supp. 3d 446, 352 (S.D. Iowa 2019) (internal quotation marks

                                                   2
                                                                                   3:17-cr-1872-DMS
      Case 3:17-cr-01872-DMS Document 52 Filed 08/06/20 PageID.238 Page 3 of 4



 1   omitted)). Thereafter, the Court may consider the applicable standards set forth in § 3553(a)
 2   and determine whether “extraordinary and compelling reasons warrant” a sentence
 3   reduction consistent with “applicable policy statements issued by the Sentencing
 4   Commission.”
 5         Here, there is no indication that Defendant has previously requested the BOP to file
 6   a compassionate release motion on his behalf, and Defendant does not contradict this.
 7   (ECF No. 49 at 4; ECF No. 50 7). The United States argues Defendant’s motion must be
 8   denied for failure to exhaust his administrative remedies prior to filing his motion with the
 9   Court. Defendant does not address this issue in his briefs.
10         District courts across the country have grappled with whether the First Step Act’s
11   administrative exhaustion requirement is jurisdictional, non-jurisdictional and excusable,
12   or mandatory. If the exhaustion requirement at issue is jurisdictional and not satisfied,
13   courts are powerless to act on the merits. See Landgraf v. USI Film Prods., 511 U.S. 244,
14   274 (1994) (noting that jurisdictional statutory preconditions “speak to the power of the
15   court rather than to the rights or obligations of the parties”). If the exhaustion requirement
16   is not jurisdictional, noncompliance might be excused. Some district courts have held the
17   failure to exhaust administrative remedies under the FSA may be excused in light of the
18   issues facing incarcerated individuals during the COVID-19 pandemic, (see, e.g., United
19   States v. Perez, --- F. Supp. 3d ----, 2020 WL 1546422, at *1 (S.D.N.Y. Apr. 1, 2020)
20   (waiving exhaustion requirement as futile because inmate had less than 21 days left on his
21   sentence), while others courts have declined to allow such an exception. See United States
22   v. Eberhart, --- F. Supp. 3d ----, 2020 WL 1450745, at *1 (N.D. Cal. Mar. 25, 2020)
23   (rejecting the defendant’s argument that pursuing administrative remedies would be futile).
24   And some district courts have concluded the exhaustion requirement is both mandatory
25   and jurisdictional, notwithstanding the COVID-19 crisis. See, e.g., United States v. Rojas,
26   No. 17-CR-337 (LAB) (S.D. Cal. May 6, 2020) (stating exhaustion requirement is
27   mandatory and jurisdictional and denying defendant’s motion for failure to exhaust
28   administrative remedies).

                                                   3
                                                                                    3:17-cr-1872-DMS
      Case 3:17-cr-01872-DMS Document 52 Filed 08/06/20 PageID.239 Page 4 of 4



 1         This Court need not reach the jurisdictional question because even if the exhaustion
 2   requirement in § 3582(c) is non-jurisdictional, it is mandatory and precludes the Court from
 3   modifying Defendant’s sentence. See 18 U.S.C. § 3582(c)(1)(A) (“The court may not
 4   modify a term of imprisonment once it has been imposed [unless] the defendant has fully
 5   exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the
 6   defendant’s behalf or the lapse of 30 days from the receipt of such a request . . . .”). The
 7   statutory language is clear and unambiguous. See United States v. Lugo, No. 2:19-cr-
 8   00056, 2020 WL 1821010, at *3 (D. Me. Apr. 10, 2020) (discussing cases and finding “the
 9   language of section 3582(c) … clear and mandatory.”). Accordingly, at a minimum,
10   Defendant must wait 30 days from the BOP’s receipt of his request for relief before filing
11   a motion for relief with the Court. Where statutory exhaustion is mandatory, as here, it
12   “foreclos[es] judicial discretion.” Ross v. Blake, 136 S. Ct. 1850, 1857 (2016); see also
13   United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020), as revised (Apr. 8, 2020) (stating
14   where 30 days have not passed following a request for relief to a warden, the statute
15   “presents a glaring roadblock foreclosing compassionate release at this point.”); United
16   States v. Taylor, 778 F.3d 667, 670 (7th Cir. 2015) (stating even if a court has the “power
17   to adjudicate” a motion under § 3582(c)(2), it may lack “authority to grant a motion …
18   because the statutory criteria are not met”) (emphasis in original). Although the Court is
19   sympathetic to the concerns of Defendant in light of the pandemic, the statutorily
20   prescribed requirements at issue cannot be ignored.
21                                               III.
22                                CONCLUSION AND ORDER
23         For the foregoing reasons, the Court denies Defendant’s motion for compassionate
24   release, pursuant to 18 U.S.C. § 3582(c)(1)(A).
25         IT IS SO ORDERED.
26   Dated: August 6, 2020
27
28

                                                   4
                                                                                   3:17-cr-1872-DMS
